Citation Nr: 0710216	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  03-26 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative changes of the lumbar spine, 
status post fusion at L1-2 and L2-3.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to August 
1970 and from January 1974 to August 1974.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In 
February 2001, the RO denied entitlement for the claim listed 
on the title page.  Apparently, the veteran was not properly 
notified of this decision.  See 38 C.F.R. § 3.103(b).  
Thereafter, by rating decisions dated in September 2002 and 
November 2002, the RO again denied the claim, and the veteran 
perfected an appeal.  

In December 2005, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC) in Washington DC to 
obtain additional evidence, including medical treatment 
records and Social Security Administration (SSA) records, and 
to provide the veteran with the text of 38 C.F.R. §3.361.  
All indicated records have been obtained.  The matter has 
been returned to the Board for appellate consideration.  

The Board is aware that the veteran was not provided with the 
text of 38 C.F.R. § 3.361, as specified in the remand order.  
In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that the veteran has a right, as a matter of law, to 
compliance with remand orders of the Board.  However, the 
Court also stated that the rule of prejudicial error must be 
taken into consideration.  Id. at 271.  As explained below, 
this regulation contains no substantive changes but merely 
implements existing law.  As such, no prejudice can result to 
the veteran from the RO's failure to comply with the remand 
order.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Therefore, the Board will proceed with 
adjudication of the veteran's claim with application of all 
relevant law and regulations.  





FINDING OF FACT

The preponderance of evidence establishes that the veteran 
has no additional disability as the result of an alleged 
September 2000 slip and fall at the Temple, Texas, VA 
domiciliary.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151, for degenerative changes of the lumbar 
spine, status post fusion at L1-2 and L2-3, have not been 
met.  38 U.S.C.A. § 1151 (West 2006); 38 C.F.R. §3.361 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In the instant case, notice was not provided to the veteran 
as to assignment of disability ratings and effective dates.  
However, the veteran cannot be prejudiced by this lack of 
notice.  In this regard, the Board is denying his claim, thus 
rendering moot any questions regarding these downstream 
elements.  

VA satisfied the remaining duty to notify by means of a 
letter to the veteran from the RO, dated in October 2003.  
This letter informed the veteran of the requirements to 
establish a successful claim under the provisions of 38 
U.S.C. 1151 and of his and VA's respective duties.  He was 
asked to submit information and/or evidence, which would 
include that in his possession, to the RO.  The content of 
this notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  An additional notice 
letter was sent to the veteran in January 2006.

Although the timing of the VCAA notice did not comply with 
the requirement that notice must precede adjudication, the 
action of the RO, described above, cured the procedural 
defect.  In this regard, the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim as he had the opportunity to submit additional 
argument and evidence.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Indeed, since the October 2003 letter, additional 
evidence from VA and non-VA treatment providers and from the 
SSA, has been obtained.  Additional argument was provided by 
the veteran's representative in statements dated in September 
2005 and February 2007.  Additional process was afforded the 
veteran by the RO's issuance of supplemental statements of 
the case in June and September 2004, January 2005, and 
November 2006.  For these reasons, the veteran has not been 
prejudiced by the timing of the VCAA notice.




Medical records and reports from VA and non-VA health 
treatment providers are associated with the claims file.  
Also associated with the claims file are administrative and 
medical records related to the veteran's SSA claim for 
disability benefits.  All records identified by the veteran 
have been obtained.  The veteran's representative asserted in 
December 2006 that the duty to assist required VA to 
determine if there were VA medical quality assurance records, 
and to obtain and consider such records.  However, the 
representative did not explicitly state that such records 
actually existed.  The Court has stated that the duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim.  See Counts v. Brown, 6 
Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2  Vet. App. 
470, 472 (1992).  Further, such records are protected from 
disclosure by 38 U.S.C.A. § 5705(a) and will not be sought on 
remand. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  VA's duty to provide a medical examination is not 
triggered unless the record contains competent evidence of a 
current disability or symptoms of a current disability, 
evidence establishing that an event, injury, or disease 
occurred in service or a disease manifesting during an 
applicable presumptive period, and an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with service or a service-
connected disability.  38 U.S.C.A. § 5103A.  

In this case, none of the triggering conditions listed under 
38 U.S.C.A. § 5103A have been met.  The record is absent for 
any competent evidence that the veteran's degenerative 
changes of the lumbar spine, status post fusion at L1-2 and 
L2, underwent additional disability due to a slip and fall at 
the VA domiciliary.  The record clearly establishes that the 
veteran suffered from his claimed disability long before his 
September 2000 stay at the domiciliary.  Only the veteran's 
own assertions provide any association between this 
disability and the alleged event.  He has not demonstrated 
the requisite medical knowledge to provide competent evidence 
as to the etiology of his condition.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Nor does 
the evidence show occurrence of the requisite event.  As this 
claim is under 38 U.S.C.A. § 1151, such event must include 
either fault on the part of VA or a Department employee or an 
unforeseeable event; neither has been shown in this case.  
Finally, evidence of record is sufficient to decide this 
claim; this includes medical evidence that the veteran's 
current disability is the result of events occurring prior to 
September 2000.  For these reasons, the Board declines to 
afford the veteran a VA examination in this case.  

Furthermore, under the circumstances of this case, a medical 
opinion could not establish fault on the part of VA or one of 
its employees or that an injury from a slip and fall was 
reasonably unforeseeable.  Even if such opinion demonstrated 
a disability due to the alleged fall, the outcome of the case 
would not change.  Thus, providing a VA examination would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Board thus finds that VA has satisfied its duty to notify 
(each of the four content requirements) and the duty to 
assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.  





Compensation under 38 U.S.C.A. § 1151

The veteran contends that he slipped and fell on a wet floor 
while at the VA domiciliary in Temple Texas, and believes 
that this fall caused additional disability of his spine.  In 
a letter received in August 2003, the veteran asserted that 
there was no sign indicating that the floor was wet.  

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
submitted in August 2000.  For claims filed on or after 
October 1, 1997, the provisions of 38 U.S.C.A. § 1151 require 
that entitlement to benefits for any injury or disease 
resulting from VA treatment be established by proof of fault 
or accident on the part of VA.  38 U.S.C.A. § 1151 (West  
2002).  See VAOPGCPREC 01-99 (February 16, 1999).  

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death was service- 
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

After the issuance of the statement of the case in May 2003, 
VA regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the AOJ if the claimant is not prejudiced by 
the Board's action in applying those regulations in the first 
instance.  VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 
(Mar. 25, 1997).

The new regulations implement the current provisions of 38 
U.S.C.A. § 1151.  The regulations have no retroactive effect 
and, in any event, merely implement existing law.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 
69 Fed. Reg. 25179 (2004).  Therefore, the Board finds the 
veteran is not prejudiced by this decision.  See VAOPGCPREC 
16-92; VAOPGCPREC 11-97; Bernard v. Brown, 4 Vet. App. 384 
(1993).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter.  Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations. Whether the proximate cause of a 
veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  38 C.F.R. § 3.361(d).

In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.  To establish that the provision 
of training and rehabilitation services or a CWT program 
proximately caused a veteran's additional disability or 
death, it must be shown that the veteran's participation in 
an essential activity or function of the training, services, 
or CWT program provided or authorized by VA proximately 
caused the disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C.§ 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.

A Department employee is an individual (i) who is appointed 
by the Department in the civil service under title 38, United 
States Code, or title 5, United States Code, as an employee 
as defined in 5 U.S.C. § 2105; (ii) who is engaged in 
furnishing hospital care, medical or surgical treatment, or 
examinations under authority of law; and (iii) whose day-to- 
day activities are subject to supervision by the Secretary of 
Veterans Affairs.  A Department facility is a facility over 
which the Secretary of Veterans Affairs has direct 
jurisdiction.  38 C.F.R. § 3.361(e).

38 C.F.R. § 3.361(e) also explains activities that are not 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  The following are not hospital care, medical or 
surgical treatment, or examination furnished by a Department 
employee or in a Department facility within the meaning of 38 
U.S.C. § 1151(a): (1) hospital care or medical services 
furnished under a contract made under 38 U.S.C. 1703; (2) 
nursing home care furnished under 38 U.S.C. § 1720; (3) 
hospital care or medical services, including examination, 
provided under 38 U.S.C. § 8153 in a facility over which the 
Secretary does not have direct jurisdiction.  38 C.F.R. § 
3.361(g) provides for benefits which are payable under 38 
U.S.C. § 1151 for a veteran's death.

The veteran's claim fails for two independent reasons.  
First, no evidence of record shows that he suffered any 
additional disability resulting from a slip and fall at the 
VA domiciliary.  Second, the preponderance of the evidence is 
against a finding that any additional disability could have 
arisen from a slip and fall as a result of fault on the part 
of VA or its employees, or that such event was not reasonably 
foreseeable.  

The first evidence of a spine disorder appears long before 
the veteran's alleged slip and fall in September 2000.  

Records of private health treatment providers and records 
received from SSA contain a detailed history of the veteran's 
back disability prior to 1995.  In August through December 
1994 letters, Gary Snook M.D. reported that the that the 
veteran complained of left leg weakness, numbness, swelling 
and pain in his left leg and pain and "popping" in the 
lower part of his back and shaking.  Surgical treatment 
followed in November 1994, after which the veteran had minor 
tenderness of the wound, which bothered him at night, and 
mild numbness in the left foot.  

In January 1995, Charles Kennedy, Jr. M.D. provided SSA with 
a report of examination, review of medical records, and a 
medical opinion.  He reported that the veteran injured his 
back and neck in November 1988, for which he received 
surgical treatment; a lumbar laminaectomy of L4 bilaterally 
and L5 on the left.  Dr. Kennedy stated that the veteran 
again injured his back in May 1991 but apparently recovered.  
In June 1993, the veteran again injured his back, resulting 
in back and leg pain.  He was again treated surgically.  
After an initial recovery, his condition worsened in April 
1994.  The veteran noticed a pop in his back and increasing 
back difficulty and numbness and tingling in his left leg.  
In November 1994, he underwent additional surgical treatment.  

Examination at this time indicated significant limitation in 
forward bending, pain in the veteran's back, some list to the 
right, difficulty in obtaining the upright position.  
Neurological examination showed patella reflexes 1 plus 
bilaterally, Achilles reflex on the right of 2 plus, and on 
the left of zero.  He had decreased sensation on the left 
lower extremity , and some muscle weakness.  Straight leg 
raising was positive on the left at 45 degrees and on the 
right at 60 degrees, while sitting, and positive on the left 
at 25 degrees and on the right at 30 degrees while supine.  

A September 1997 neurological consult for a workman's 
compensation case is of record.  In this report, Michael 
Gieger, M.D., reported that the veteran had injured his back 
in 1987 when he fell from a fence.  Treatment included lumbar 
disc surgery.  He was able to return to work after recovery 
but fell from a boat in 1997, reinjuring his back.  Surgical 
treatment followed, after which he continued to have problems 
including pain from the abdominal surgical incision and pain 
in his back.  This was followed by additional surgery.  In 
March 1997, the veteran sought treatment after injuring his 
back while picking a bathtub.  He complained of back pain, 
left leg pain, and resultant difficulty sleeping.  He did not 
have positive straight leg raising on the left, but he walked 
with a limp on the left side.  Dr. Geiger found the veteran's 
radiculopathy to have no clear single dermatomal or radicular 
signature and opined that his sensory and motor exam was 
inconsistent with his negative straight leg raising.  

A June 2000 letter from Gilbert Meadows, M.D., states that 
the veteran had lumbar problems requiring surgeries dating 
back to 1974.  This physician reported essentially the same 
history provided above.  He also reported that the veteran 
suffered injury to his spine after returning to work in April 
1997, which resulted in additional surgical measures.  After 
this surgery he had persistent back and leg pain and 
numbness, primarily of the left side.  Left knee and ankle 
reflexes were absent.  This physician opined that his problem 
related to postoperative scarring and degenerative change 
above his fusion at L1-2 and L2-3.  His right ankle reflex 
was also absent.  It was this physician's opinion that the 
veteran remained totally and permanently disabled.  

The veteran was admitted to the Temple, Texas VA domiciliary 
in August 2000.  The first evidence of the alleged slip and 
fall is a medical record note dated September 5, 2000, 
containing the veteran's report of his alleged accident.  The 
veteran reported that he was walking down the hallway in the 
domiciliary and slipped on a wet floor, grabbed the door 
handle to keep from falling, and felt something pull in his 
back followed by pain immediately afterward.  He stated that 
he did not know that the floor was wet.  The note indicates 
that there was no witness to this alleged event and the 
author of the note indicates that she witnessed "wet signs" 
in place.  Another notation, that same date, indicates that 
the veteran was examined by a nurse.  He ambulated without 
difficulty, got onto the examination table without 
difficulty, and indicated pain located in an area near the 
sacroiliac joint and near a scar.  Pain was elicited by 
palpation but no swelling was noted.  The veteran complained 
of reduced left leg sensation compared to the right leg, but 
stated that this was normal for him.  He was assessed with a 
lumbar strain.  

A VA clinic note from that same month contains the veteran's 
report of back pain and of pain radiating down his right leg, 
which he said was unusual for him.  Straight leg raising was 
positive at 60 degrees on the right and 40 degrees on the 
left.  He had decreased sensation to light touch and pinprick 
on the lateral left calf and decreased left patella reflex.  
A note from October 2001 records the veteran's report of loss 
of grip and numbness in his left hand worsening since 
sometime in March 2001, after fall at the domiciliary.  A 
June 2002 VA clinic record reported that the veteran was 
wearing a left wrist brace "since attempting to catch self 
during fall".  He also complained of back spasms and chronic 
pain in his low back since a slip and fall "several years 
ago."  

In a letter dated in January 2003, Dr. Meadows reported 
treating the veteran for the first time since June 2000.  He 
stated that the veteran reported chronic back discomfort.  He 
also reported that the veteran's main complaint was ongoing 
neck pain which was part of his 1997 injury.  This physician 
examined x-rays of the veteran's lumbar spine, commenting 
that he did not think anything new was going on in this area.  
In an April 2003 letter, Dr. Meadows commented on a computed 
tomography (CT) scan of the veteran's cervical spine, stating 
that his cervical symptoms were of several years duration and 
related to his old injury.  Additional letters and a May 2003 
operation report are also of record from this physician but 
they do not mention any incident at the VA domiciliary.  

An August 2003 VA clinic note reports the veteran ambulating 
with a steady gait with the assistance of a cane.  He 
reported left leg weakness and ongoing low back pain.  

No evidence of record shows that the veteran suffered any 
additional disability of the spine following his stay at the 
VA domiciliary in September 2000.  Prior to the alleged fall, 
in the June 2000 letter, Dr. Meadows reported that the 
veteran had persistent back and leg pain and numbness 
primarily on the left side and that his problem was related 
to postoperative scarring and degenerative changes above his 
fusion surgery.  Thus, medical evidence establishes that the 
degenerative changes claimed as a result of the alleged fall 
were present prior to September 2000.  Following the alleged 
September 2000 fall, the veteran had the same complaints that 
he expressed over the long history of his back disorder, i.e. 
a pop in his back, pain in the left lower back, neurological 
complaints involving primarily his left leg.  

Dr. Meadows letter from 2003 establishes the cause of the 
veteran's current back disorder.  Dr. Meadows attributed all 
of the veteran's spine related complaints to injuries and 
treatment prior to September 2000.  Despite post September 
2000 treatment for all of the veteran's spine disorders and 
resulting radiculopathy, Dr. Meadows makes no mention of the 
alleged September 2000 fall.  Also noteworthy, is that after 
a review of relevant x-rays, Dr. Meadows stated his medical 
opinion that nothing new had occurred in the veteran's lumbar 
spine region.  Thus, probative medical evidence of record 
indicates that any current disability of the veteran's spine 
pre-existed his September 2000 domiciliary stay and is not 
related to his alleged fall at the domiciliary.  

The Board acknowledges the veteran's opinion that he believes 
his disability worsened as a result of the alleged fall and 
acknowledges that the veteran is competent to describe 
observable symptoms.  See Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  However, as a layperson, the veteran is not 
competent to provide an opinion that he has additional 
disability as a result of events in September 2000.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Thus, the only competent evidence of 
the etiology of his back disorder is that of Dr. Meadows, 
which establishes that his current spine disorder is related 
to events occurring prior to September 2000.  

Furthermore, even had the veteran demonstrated a disability 
as the result of the alleged fall, his claim would fail 
because the preponderance of the evidence is against a 
finding that any disability was proximately caused by VA or a 
Department employee.  

Although the veteran reported in September 2000 that he did 
not know the floor was wet, the VA employee who initially 
recorded the veteran's report, in a September 2005 notation, 
stated that she had witnessed "wet signs" in place in the 
area the veteran claimed to have fallen.  The first time the 
veteran addresses whether signs were in place is almost two 
years later, in a statement dated in July 2002.  The Board 
finds the report made on the date of the alleged incident 
more probative on the matter of whether the veteran was 
sufficiently warned that the floor was wet because this 
report was made at the time of the alleged event and the 
veteran's account was given almost two years later.  Cf. 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran).  Additionally, the author of the initial 
report would have no reason to state that warning signs were 
in place, other than to report the facts.  This is contrasted 
with the interest of the veteran, who likely believed that 
lack of warning signs would benefit his claim.  As between 
the reporting employee and the veteran, the Board finds the 
reporting employee's account more credible.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome 
of a proceeding may affect the credibility of testimony).  

Having determined that warning signs were indeed in place, 
any injury caused as a result of the veteran proceeding to 
walk on the wet floor could not have resulted from fault on 
the part of VA or a Department employee.  Error in judgment 
and lack of proper skill are not at issue here.  As a 
sufficient warning of the wet floor was in place, there is no 
basis for finding carelessness or negligence on the part of 
VA or one of VA's employees.  It is a well established legal 
principal that negligence requires the breach of a duty to 
exercise reasonable care.  See, e.g. D. Dobbs, The Law of 
Torts § 114, p. 269 (2000).  VA and its employees clearly 
exercised reasonable care in posting the sign.  

Finally, although the "reasonably foreseeable" element is 
written in the terms of informed consent and medical and 
surgical treatment, it cannot be said that slipping on a wet 
floor is not a reasonably foreseeable event.  

In summary, evidence of record demonstrates that the veteran 
suffered no additional disability from a slip and fall that 
may have occurred at the Temple Texas domiciliary in 
September 2005, and even had additional disability resulted, 
the preponderance of the evidence of record demonstrates that 
any resulting injury was reasonably foreseeable and not due 
to any fault on the part of VA or a Department employee.  
Therefore, his claim must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).  


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative changes of the lumbar spine, 
status post fusion at L1-2 and L2-3 is denied  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


